Citation Nr: 9928635	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic left knee 
disorder to include residuals of Osgood-Schlatter disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran had active service from July 1970 to February 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder 
and denied his claim.  In October 1996, the RO denied service 
connection for residuals of Osgood-Schlatter disease of the 
left knee.  In November 1996, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  

The Board remanded the matter in July 1998 for a VA 
examination to accurately determine the current nature and 
severity of his left knee disability.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for a chronic left disorder as he initially injured 
his knee during active service.  In reviewing the claims 
file, the Board observes that the veteran requested a hearing 
at the local VA Office before a Member of the Board (a Travel 
Board Hearing).  There is no indication in the claims folder 
that the veteran withdrew his request for a Travel Board 
hearing.  Such hearing was not scheduled by the RO.  38 
U.S.C.A. § 7107 (West 1991); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704, (1998).  

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


